Law Offices Ballard Spahr Andrews & Ingersoll, llp 1735 MARKET STREET, 51ST FLOOR PHILADELPHIA, PA 19103-7599 215-665-8500 FAX: 215-864-8999 www.ballardspahr.com ATLANTA, GA Baltimore, MD Bethesda, MD Denver, CO Las Vegas, NV Los Angeles, CA Philadelphia, PA Phoenix, AZ Salt Lake City, UT Voorhees, NJ Washington, DC Wilmington, DE December 2, 2008 Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC20549 Attention:Jim B. Rosenberg Senior Assistant Chief Accountant Re: Harleysville Group Inc. Form 10-K for the Fiscal Year Ended December 31, Form 10-Q for the Quarterly Period Ended September 30, 2008 Definitive Proxy Statement filed March 25, File No. 000-14697 Ladies and Gentlemen: On behalf of Harleysville Group Inc. (the “Company”), we hereby acknowledge receipt of the Staff’s comment letter dated November 24, 2008 regarding the Company’s Form 10-K for the Fiscal Year ended December 31, 2007, Form 10-Q for the Quarterly Period ended September30, 2008 and Definitive Proxy Statement filed March 25, 2008 and respectfully inform the Staff that the Company intends to provide a response letter on or before December23,2008. Sincerely, /s/ Justin P. Klein Justin P.
